DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US 2016/0180114), hereinafter referred to as Sastry in view of Kumar et al. (US 9,300,275), hereinafter referred to as Kumar. 

Referring to claim 1, Sastry ‘114 teaches, as claimed, a supervisory unit configured to supervise interconnect messages passing to or from an interconnect (i.e.-access controller configured to manage interconnect message, page 3, ¶26, lines 1-2 and 5-6), the supervisory unit being configured to, on receiving an interconnect message: compare the interconnect 
 	However Sastry does not teach storing the interconnect message in a data store.
	On the other hand, Kumar discloses a data store comprised of a multi-bit latching unit implemented in hardware and configured to store data (col. 2, lines 1-10 and col. 4, lines 19-26). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sastry and 

As to claim 2, the modified Sastry in view of Kumar teaches the supervisory unit of claim 1, wherein the data store is a multi-bit latching unit implemented in hardware located in a communication path for interconnect messages between the interconnect and a participant in an interconnect protocol in accordance with which the interconnect operates (see Kumar, col. 2, lines 1-4 and see fig. 3). 
 
As to claim 3, the modified Sastry in view of Kumar teaches the supervisory unit of claim 2, wherein the supervisory unit is further configured to perform the one or more actions by signaling the latching unit to release or delete a respective interconnect message (see Kumar, col. 4, lines 19-26). 
 
As to claim 4, the modified Sastry innately teaches the supervisory unit of claim 1, wherein the supervisory unit comprises an external communications interface distinct from the interconnect, and the group further comprises transmitting a message over the external communications interface (page 6, ¶63). 

As to claim 5, the modified Sastry teaches the supervisory unit of claim 1, wherein the interconnect operates in accordance with an interconnect protocol (page 3, ¶32, lines 3-6), and the supervisory unit comprises: a comparison function configured to perform the comparing (page 3, ¶26, lines 5-7); and a translation function configured to: translate the interconnect message from a format in accordance with the interconnect protocol to a translated message in a second format not in accordance with the interconnect protocol (page 2, ¶20); and provide the translated message as input to the comparison function (page 2, ¶18). 
 
As to claim 8, the modified Sastry teaches the supervisory unit of claim 1, wherein the supervisory unit is implemented in dedicated hardware (page 5, ¶47, lines 1-11). 
 
As to claim 9, the modified Sastry teaches the supervisory unit of claim 1, wherein the supervisory unit is configured to supervise interconnect messages passing to the interconnect from a data processor core (page 5, ¶48, lines 1-6). 
 
As to claim 10, the modified Sastry teaches the supervisory unit of claim 1, wherein at least one of the predetermined filter 
 
As to claim 11, the modified Sastry teaches the supervisory unit of claim 1, wherein the interconnect is a memory interconnect (page 2, ¶17, lines 3-9 and ¶18, lines 6-10). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry and Kumar, as applied to claim 1 above, and further in view of Fake et al. (US 2012/0254337), hereinafter referred to as Fake. 

As to claims 6 and 7, the modified Sastry teaches the claimed invention except the limitations of claims 6 and 7.
	On the other hand, Fake discloses message generating and monitoring system comprised of a filtering module including a dynamic filtering criteria, which can be changed automatically or in response to an input by an administrator (page 4, ¶49). 


Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571) 270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Henry Tsai, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184